Citation Nr: 0303120	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  97-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1976 to February 1980 and from April 1980 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (0%) disability rating, effective in May 1996. 

The Board has clarified the issue on appeal as being that of 
entitlement to an initial compensable rating in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (Court), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

In this case, the RO did not specifically note that an 
initial rating was involved.  However, the RO issued a SOC 
providing the appellant with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the assignment of the initial disability evaluation for the 
veteran's service connected hearing loss.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.   The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 35 decibels in 
the right ear and 29 decibels in the left ear with speech 
recognition ability of 96 percent correct in the right ear 
and 96 percent correct in the left ear.  Based on this, the 
veteran has level I hearing in right ear and level I hearing 
in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for service 
connected hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.85, and Diagnostic Code 6100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, the RO has informed the appellant of the 
evidence needed to substantiate his claim for a compensable 
disability rating for service connected hearing loss in a 
Statement of the case dated February 1997.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Board concludes that this document informed the appellant 
of the information and evidence needed to substantiate his 
claim for a compensable disability rating.

The proper disability rating to be assigned for a hearing 
loss is determined through a mechanical application of the 
rating criteria to the audiological findings shown on 
examination.  The pertinent evidence is comprised of the 
results of VA audiological examination.  In the present case, 
the veteran is claiming a compensable initial rating for his 
service connected hearing loss.  The key piece of evidence in 
cases rating hearing loss disability is a VA audiology 
examination.  In the present case, VA conducted two such 
examinations.  CLEARLY, VA has undertaken the responsibility 
to obtain the necessary evidence to substantiate the 
veteran's claim by conducting these examinations.  It is 
merely harmless error that VA did not send a letter to the 
veteran informing him that it would undertake the 
responsibility of obtaining this evidence when the 
examinations have already been conducted. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant with respect to reopening 
his claim and is undertaking additional development with 
respect to the claim for service connection.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).



II.  Hearing Loss

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran retired after serving over twenty years of active 
military service.  He has been service connected for 
bilateral hearing loss dating from his separation from active 
service.  

In September 1997, a VA audiological evaluation of the 
veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
65
LEFT
10
10
15
20
60

The average pure tone decibel loss at the above frequencies 
was 29 for the right ear and 26 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level I for the right ear 
and level I for the left ear.  38 C.F.R. § 4.85, Tables VI, 
VII (2002). 

In August 2002 the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
75
LEFT
10
10
15
20
70

The average pure tone decibel loss at the above frequencies 
was 35 for the right ear and 29 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level I for the right ear 
and level I for the left ear.  38 C.F.R. § 4.85, Tables VI, 
VII (2002). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100  
(2002).  Furthermore, the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The preponderance of the evidence is against the veteran's 
claim for an initial compensable disability rating for his 
service connected hearing loss.  The audiology data from the 
August 2002 VA examination reveals that he has level I 
hearing in both of his ears.  When a veteran has level I 
hearing in both ears a noncompensable (0%) rating is 
warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  
As such, the evidence is against the veteran's claim for an 
increased rating for his service connected hearing loss.


ORDER

An increased rating for hearing loss is denied. 



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

